UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/09 (Unaudited) CORPORATE BONDS AND NOTES (42.6%)(a) Principal amount Value Advertising and marketing services (0.1%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $100,000 $98,250 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 10,900 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 161,798 31,551 Automotive (1.4%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 15,000 16,275 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 132,500 135,813 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 150,000 154,875 Ford Motor Credit Co., LLC sr. notes 7 1/4s, 2011 625,000 623,889 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 179,000 183,923 Navistar International Corp. sr. notes 8 1/4s, 2021 150,000 147,563 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 58,000 59,595 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 80,946 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $240,000 222,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 80,000 107,928 TRW Automotive, Inc. 144A sr. notes 8 7/8s, 2017 55,000 55,069 Basic materials (3.9%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 230,000 863 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default) (NON) 45,000 169 Associated Materials, Inc. company guaranty 9 3/4s, 2012 310,000 315,038 Associated Materials, LLC/Associated Materials Finance, Inc. 144A sr. sec. notes 9 7/8s, 2016 70,000 73,150 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 180,000 175,950 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 75,000 66,188 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 65,000 68,413 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 590,000 635,674 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 205,000 221,913 Graphic Packaging International, Inc. company guaranty sr. unsec. unsub. notes FRN 9 1/2s, 2017 45,000 47,475 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 8s, 2017 (Germany) EUR 40,000 59,792 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 7 1/2s, 2014 (Germany) EUR 25,000 37,562 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 25,000 38,128 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $95,000 91,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes Ser. REGS, 6 7/8s, 2013 EUR 55,000 75,025 International Paper Co. sr. unsec. notes 9 3/8s, 2019 $65,000 80,438 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default) (NON) 49,000 39,200 Metals USA, Inc. company guaranty sr. notes 11 1/8s, 2015 190,000 185,488 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 160,000 152,800 Nalco Co. 144A sr. notes 8 1/4s, 2017 5,000 5,213 NewPage Corp. 144A sr. sec. notes 11 3/8s, 2014 125,000 123,125 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.564s, 2013 (PIK) 66,675 18,502 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 165,000 122,513 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 205,000 185,013 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 45,000 46,800 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 89,011 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.492s, 2013 (France) EUR 160,000 217,055 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 95,000 143,117 Smurfit Kappa Acquisition 144A company guaranty sr. notes 7 3/4s, 2019 (Ireland) EUR 50,000 74,002 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $240,000 229,200 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default) (NON) 95,000 74,813 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 40,000 41,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 30,000 29,925 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 80,000 77,600 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 65,000 65,650 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 105,000 122,588 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 185,000 209,050 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 200,000 224,750 Terra Capital, Inc. 144A sr. notes 7 3/4s, 2019 90,000 95,850 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 149,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.031s, 2014 70,000 52,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 185,000 170,200 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 75,000 81,750 Broadcasting (1.0%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 55,000 50,875 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 240,000 246,600 DISH DBS Corp. 144A sr. notes 7 7/8s, 2019 165,000 166,238 Echostar DBS Corp. company guaranty 7 1/8s, 2016 170,000 168,300 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 65,000 67,031 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 194,712 155,283 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 105,000 114,188 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 240,000 249,000 XM Satellite Radio, Inc. 144A sr. notes 11 1/4s, 2013 30,000 31,650 Building materials (0.5%) Building Materials Corp. company guaranty notes 7 3/4s, 2014 235,000 232,650 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 170,000 186,150 THL Buildco, Inc. (Nortek Holdings, Inc.) company guaranty sr. notes 10s, 2013 35,000 35,875 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default) (NON) 185,000 132,275 Capital goods (2.2%) ACCO Brands Corp. 144A company guaranty sr. sec. notes 10 5/8s, 2015 80,000 86,300 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 85,000 83,938 Altra Holdings, Inc. 144A sr. notes 8 1/8s, 2016 70,000 70,175 BBC Holding Corp. sr. notes 8 7/8s, 2014 220,000 200,750 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 165,000 170,775 Berry Plastics Escrow Corp. 144A sr. notes 8 1/4s, 2015 70,000 68,775 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 35,000 29,619 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 245,000 250,819 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 270,000 236,925 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 60,000 61,050 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 85,000 62,050 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 175,000 172,156 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 50,000 49,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 325,000 339,959 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 30,000 27,000 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 72,702 RBS Global, Inc./Rexnord Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2014 $135,000 134,325 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 165,000 167,888 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 95,000 93,100 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 50,000 50,750 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 225,000 219,938 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 180,000 182,250 Triumph Group, Inc. 144A sr. sub. notes 8s, 2017 70,000 70,000 Commercial and consumer services (0.6%) Aramark Corp. company guaranty 8 1/2s, 2015 210,000 210,525 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 155,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 105,000 110,775 Travelport LLC company guaranty 11 7/8s, 2016 65,000 65,000 Travelport LLC company guaranty 9 7/8s, 2014 210,000 210,000 Communication services (5.0%) Adelphia Communications Corp. escrow bonds zero %, 2010 20,000 700 Adelphia Communications Corp. escrow bonds zero %, 2009 235,000 8,225 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 224,156 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 125,000 128,125 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 45,000 47,588 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 85,000 105,825 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 325,000 403,000 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default) (NON) 90,000 99,113 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 160,000 157,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 (FWC) 120,000 119,100 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 215,000 206,938 Cricket Communications, Inc. 144A sr. sec. notes 7 3/4s, 2016 85,000 83,938 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 26,000 26,845 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 115,000 112,413 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 160,000 155,200 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 45,000 46,238 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 160,000 160,400 GIC, Inc. 144A sr. notes 8 5/8s, 2019 30,000 30,000 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) 20,000 21,300 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 100,000 101,000 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 245,000 263,069 Intelsat Bermuda, Ltd. 144A company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 575,000 569,250 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 70,000 70,350 iPCS, Inc. company guaranty sr. notes FRN 2.406s, 2013 50,000 44,125 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 200,000 176,500 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 135,000 113,063 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 40,000 39,600 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 95,000 96,425 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 370,000 370,925 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 255,000 235,875 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 45,000 47,700 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 185,000 172,281 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 35,000 34,650 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 92,025 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 225,000 238,781 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 57,200 Qwest Corp. 144A sr. unsec. notes 8 3/8s, 2016 35,000 36,575 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 70,000 72,800 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 145,000 149,350 Sprint Capital Corp. company guaranty 6 7/8s, 2028 325,000 243,750 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 65,000 63,375 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 105,000 107,888 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 20,000 20,600 West Corp. company guaranty 9 1/2s, 2014 270,000 263,250 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 100,000 111,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 50,000 82,820 Windstream Corp. company guaranty 8 5/8s, 2016 $255,000 256,913 Windstream Corp. company guaranty 8 1/8s, 2013 225,000 230,063 Consumer (0.7%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 51,500 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 280,000 277,200 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 200,000 201,000 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 325,000 316,875 Consumer staples (1.9%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 134,250 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 100,000 92,000 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 140,000 137,200 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 30,000 30,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 245,000 248,063 Dole Food Co. 144A sr. sec. notes 8s, 2016 65,000 65,650 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 94,000 110,450 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 150,350 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 60,000 62,400 JBS USA LLC/JBS USA Finance, Inc. 144A sr. notes 11 5/8s, 2014 60,000 66,675 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 51,000 51,638 Revlon Consumer Products 144A company guaranty sr. notes 9 3/4s, 2015 65,000 65,731 Rite Aid Corp. company guaranty 9 1/2s, 2017 210,000 172,725 Rite Aid Corp. sec. notes 7 1/2s, 2017 65,000 58,825 Rite Aid Corp. 144A sr. notes 10 1/4s, 2019 40,000 40,700 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 100,000 107,750 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 130,000 136,175 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 75,843 72,051 Supervalu, Inc. sr. unsec. notes 8s, 2016 85,000 86,700 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 344,650 Wendy's/Arby's Restaurants LLC 144A sr. unsec. notes 10s, 2016 225,000 243,000 Energy (5.7%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 445,000 442,775 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 137,175 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 36,663 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 245,000 247,450 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/2s, 2019 50,000 49,500 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/4s, 2017 50,000 49,250 Complete Production Services, Inc. company guaranty 8s, 2016 100,000 98,000 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 235,000 175,075 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 120,000 120,600 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 120,000 120,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 259,500 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 15,000 16,350 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 345,000 342,413 Encore Acquisition Co. company guaranty sr. unsec. sub. bond 7 1/4s, 2017 5,000 5,000 Encore Acquisition Co. sr. sub. notes 6s, 2015 213,000 212,468 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 230,000 230,575 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 155,000 148,800 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 15,000 14,400 Forest Oil Corp. sr. notes 8s, 2011 185,000 190,088 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 349,313 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 60,000 60,600 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 320,000 308,000 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 330,000 322,163 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 89,775 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 208,425 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 50,000 40,000 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 120,000 95,400 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 140,000 139,650 Peabody Energy Corp. company guaranty 7 3/8s, 2016 270,000 273,375 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 85,000 88,188 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 146,138 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 267,650 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 74,250 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 356,250 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 265,000 272,950 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 49,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 77,788 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 35,000 35,263 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 285,000 236,550 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.915s, 2014 75,000 63,431 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 216,775 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default) (NON) 120,000 70,200 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 410,000 401,800 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 90,000 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 35,000 38,404 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 155,000 172,959 Entertainment (0.5%) AMC Entertainment, Inc. company guaranty 11s, 2016 77,000 80,080 Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 85,000 87,550 Hertz Corp. company guaranty 8 7/8s, 2014 340,000 341,700 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 145,000 118,900 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 50,000 48,625 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 35,000 35,088 Financials (2.2%) American General Finance Corp. sr. unsec. notes Ser. J, MTN, 5 5/8s, 2011 130,000 113,528 American General Finance Corp. sr. unsec. notes Ser. MTNH, 4 5/8s, 2010 120,000 118,820 American General Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 155,000 129,223 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 155,000 171,275 CIT Group, Inc. sr. unsec. notes 7 5/8s, 2012 (In default) (NON) 90,000 64,810 CIT Group, Inc. sr. unsec. unsub. notes 5.65s, 2017 (In default) (NON) 75,000 52,727 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 90,000 83,250 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 115,000 129,375 FelCor Lodging LP 144A sr. sec. notes 10s, 2014 (R) 160,000 156,000 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 45,000 44,964 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 125,000 122,051 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 35,000 33,605 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 522,000 497,205 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 153,000 136,935 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 88,000 83,270 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 15,000 11,625 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 163,800 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 110,688 iStar Financial, Inc. sr. unsec. unsub. notes 8 5/8s, 2013 (R) 85,000 52,700 iStar Financial, Inc. sr. unsec. unsub. notes 5.65s, 2011 (R) 110,000 77,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 50,000 27,250 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 35,000 35,438 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 174,000 163,343 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 115,000 116,150 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 95,000 82,560 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.148s, 2014 35,000 27,825 Gaming and lottery (1.6%) American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 115,000 94,300 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 125,000 101,875 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 135,000 118,125 Harrah's Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 387,000 294,120 Harrah's Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 110,000 112,475 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 110,000 112,200 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 200,000 48,000 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 30,000 24,638 MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 70,000 53,200 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,705 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 20,000 21,350 MTR Gaming Group, Inc. 144A company guaranty sr. notes 12 5/8s, 2014 120,000 111,300 Penn National Gaming, Inc. company guaranty sr. notes 6 7/8s, 2011 155,000 155,388 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 30,000 29,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 110,000 97,900 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 245,000 245,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 35,000 34,825 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 189,000 39,690 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 355,000 24,850 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 90,000 86,175 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 200,000 208,000 Health care (4.8%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 220,000 232,650 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 145,000 147,900 Coventry Health Care, Inc. sr. unsec. notes 6.3s, 2014 165,000 162,616 Coventry Health Care, Inc. sr. unsec. notes 5.95s, 2017 75,000 69,658 DaVita, Inc. company guaranty 6 5/8s, 2013 290,000 287,825 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 160,000 151,400 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 110,000 120,450 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 202,000 215,383 HCA, Inc. sr. notes 6.95s, 2012 70,000 69,650 HCA, Inc. sr. sec. notes 9 1/4s, 2016 355,000 375,413 HCA, Inc. sr. sec. notes 9 1/8s, 2014 145,000 151,525 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 45,000 48,600 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 135,000 142,425 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 245,000 224,788 Healthsouth Corp. company guaranty sr. unsec. notes FRN 7.218s, 2014 65,000 66,788 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 361,213 Omnicare, Inc. company guaranty 6 3/4s, 2013 10,000 9,675 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 155,000 150,350 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 375,000 361,875 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 40,000 38,400 Select Medical Corp. company guaranty 7 5/8s, 2015 250,000 239,375 Service Corporation International sr. notes 7s, 2017 65,000 62,725 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 124,688 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 330,650 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 330,000 331,650 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 69,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 277,753 241,645 Talecris Biotherapeutics Holdings Corp. 144A sr. unsec. notes 7 3/4s, 2016 125,000 125,625 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 15,000 16,688 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 220,000 232,650 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 270,300 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012 (PIK) 101,000 90,900 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 325,000 334,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 280,000 293,650 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 50,000 49,375 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 80,000 75,600 Homebuilding (1.0%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 3/8s, 2012 110,000 102,300 Fleetwood Enterprises, Inc. company guaranty sr. sec. sub. notes 14s, 2011 (In default) (F)(NON) 1,442,000 865,200 K. Hovnanian Enterprises, Inc. 144A sr. notes 10 5/8s, 2016 110,000 112,200 Meritage Homes Corp. company guaranty 6 1/4s, 2015 130,000 118,300 Meritage Homes Corp. sr. notes 7s, 2014 35,000 33,250 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 75,000 66,188 Standard Pacific Escrow, LLC 144A sr. notes 10 3/4s, 2016 65,000 64,350 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 115,000 126,500 Lodging/Tourism (0.3%) Host Marriott LP sr. notes 7 1/8s, 2013 (R) 120,000 119,100 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 65,000 65,813 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.799s, 2014 315,000 258,300 Media (1.1%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 80,000 83,200 Affinion Group, Inc. company guaranty 10 1/8s, 2013 105,000 107,100 Affinity Group, Inc. sr. sub. notes 9s, 2012 170,000 119,000 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 25,000 27,375 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 175,000 180,688 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 190,000 166,250 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 115,000 115,000 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 175,000 183,750 Virgin Media Finance PLC company guaranty sr. unsec. notes Ser. $, 8 3/4s, 2014 (United Kingdom) 65,000 66,950 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 50,000 79,634 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 $60,000 57,150 WMG Acquisition Corp. 144A sr. sec. notes 9 1/2s, 2016 155,000 166,625 WMG Holdings Corp. company guaranty sr. unsec. disc. notes stepped-coupon zero % (9 1/2s, 12/15/09), 2014 (STP) 30,000 29,963 Publishing (0.1%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 209,943 128,065 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 17,289 10,546 Belo Corp. sr. unsec. unsub. notes 8s, 2016 30,000 30,225 Retail (1.4%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 140,000 126,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 155,000 160,425 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 140,000 152,600 Federated Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 115,000 108,388 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 115,000 81,650 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.361s, 2012 40,000 27,900 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 223,875 Michaels Stores, Inc. company guaranty 10s, 2014 70,000 71,400 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 510,587 460,805 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 65,000 58,663 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 195,000 208,163 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 110,000 109,450 United Auto Group, Inc. company guaranty 7 3/4s, 2016 95,000 91,913 Technology (2.5%) Advanced Micro Devices, Inc. 144A sr. unsec. notes 8 1/8s, 2017 85,000 80,219 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 44,000 43,780 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 115,000 125,925 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 200,000 188,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 65,000 62,075 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 208,075 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 368,462 307,666 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 245,000 218,050 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 155,000 127,875 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 130,000 105,300 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 145,000 123,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 159,000 111,698 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 70,000 72,538 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 65,000 65,325 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 75,000 76,688 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 25,000 19,250 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (F)(NON) 90,000 113 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 65,000 63,375 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 190,000 207,575 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 156,000 159,900 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 368,000 373,520 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 280,000 272,300 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 190,000 213,275 Xerox Capital Trust I company guaranty 8s, 2027 85,000 83,300 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 250,000 225,625 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 82,600 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 118,000 123,605 Tire and rubber (0.2%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 210,000 225,750 Transportation (0.2%) RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 77,000 80,465 Trico Shipping AS 144A sr. notes 11 7/8s, 2014 (Norway) 205,000 207,819 Utilities and power (3.3%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 54,450 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 84,788 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 218,000 222,360 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 110,000 124,356 CMS Energy Corp. sr. notes 8 1/2s, 2011 70,000 72,986 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 95,000 97,993 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 125,000 117,813 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 61,125 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 18,200 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 61,625 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 29,200 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 93,625 El Paso Corp. sr. unsec. notes 12s, 2013 35,000 40,075 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 47,791 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 254,000 246,380 Energy Future Intermediate Holdings Co., LLC sr. notes Ser. *, 9 3/4s, 2019 311,000 297,783 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 295,000 285,413 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 75,000 77,625 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 25,000 24,938 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 170,000 173,400 Mirant North America, LLC company guaranty 7 3/8s, 2013 235,000 231,475 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 45,000 54,432 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 99,750 NRG Energy, Inc. company guaranty 7 1/4s, 2014 80,000 80,700 NRG Energy, Inc. sr. notes 7 3/8s, 2016 730,000 726,350 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 245,000 251,738 Public Service Co. of New Mexico sr. unsec. notes 7.95s, 2018 80,000 83,739 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 35,000 37,328 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 205,000 211,919 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 35,000 36,807 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 60,000 64,953 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 16,096 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 110,000 135,304 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 5,000 5,247 Total corporate bonds and notes (cost $55,497,196) CONVERTIBLE BONDS AND NOTES (34.0%)(a) Principal amount Value Basic materials (0.7%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $75,000 $90,750 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 165,000 246,263 United States Steel Corp. cv. sr. unsec. notes 4s, 2014 375,000 595,781 Capital goods (2.1%) Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 100,000 123,000 L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 1,500,000 1,366,875 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 135,000 102,094 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 991,000 1,179,587 Communication services (2.3%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,700,000 1,436,500 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 1,700,000 1,536,375 Conglomerates (0.5%) Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 370,000 629,148 Consumer cyclicals (4.8%) Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 540,000 792,018 BorgWarner, Inc. cv. sr. unsec. notes 3 1/2s, 2012 180,000 213,750 Iconix Brand Group, Inc. cv. sr. sub. notes 1 7/8s, 2012 380,000 331,075 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 690,000 845,940 Live Nation, Inc. cv. sr. unsec. notes 2 7/8s, 2027 600,000 440,250 Sinclair Broadcast Group, Inc. cv. unsec. sub. debs 6s, 2012 1,525,000 1,261,938 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 578,000 505,750 Sonic Automotive, Inc. cv. sr. unsec. notes 5s, 2029 80,000 77,168 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 1,380,000 1,604,250 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 247,000 187,720 Consumer staples (1.9%) Newell Rubbermaid, Inc. cv. sr. unsec. bonds 5 1/2s, 2014 178,000 328,633 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 1,650,000 1,379,813 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 447,675 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 393,000 311,944 Energy (2.8%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 735,000 621,075 James River Coal Co. 144A cv. sr. unsec. notes 4 1/2s, 2015 219,000 213,372 Patriot Coal Corp. cv. sr. unsec. notes 3 1/4s, 2013 204,000 159,120 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 870,000 795,789 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 865,000 836,888 Transocean, Inc. cv. sr. unsec. unsub. notes Ser. C, 1 1/2s, 2037 (Switzerland) 1,120,000 1,078,000 Financials (1.7%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 600,000 558,000 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 545,000 702,020 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 400,000 358,000 KKR Financial Holdings, LLC cv. sr. sec. notes 7s, 2012 697,000 636,013 Health care (5.8%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 310,000 239,863 Biovail Corp. 144A cv. sr. notes 5 3/8s, 2014 (Canada) 300,000 353,820 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 260,000 164,125 Conmed Corp. cv. sr. sub. notes 2 1/2s, 2024 259,000 238,928 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13), 2037 (STP) 1,300,000 1,053,000 Invitrogen Corp. cv. sr. unsec. unsub. notes Ser. *, 1 1/2s, 2024 570,000 647,663 King Pharmaceuticals, Inc. cv. company guaranty sr. unsub. notes 1 1/4s, 2026 780,000 692,250 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 500,000 451,875 Lincare Holdings, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2037 500,000 514,375 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 1,663,000 1,334,558 OSI Pharmaceuticals, Inc. cv. sr. unsec. sub. notes 3s, 2038 600,000 544,500 Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 950,000 784,938 Viropharma, Inc. cv. sr. unsec. notes 2s, 2017 700,000 489,125 Technology (11.2%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 532,000 422,940 ADC Telecommunications, Inc. cv. unsec. sub notes FRN 1.593s, 2013 781,000 611,133 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 900,000 789,750 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,900,000 1,859,625 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 1,470,000 1,374,450 Cadence Design Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2013 700,000 569,625 Kulicke & Soffa Industries, Inc. cv. unsec. sub. notes 0 7/8s, 2012 1,800,000 1,525,500 Macrovision Corp. cv. sr. unsec. notes 2 5/8s, 2011 523,000 623,024 Maxtor Corp. cv. company guaranty sr. unsec. unsub. deb. 2 3/8s, 2012 605,000 644,325 Mentor Graphics Corp. cv. sub. unsec. notes FRN 1.928s, 2023 1,400,000 1,331,400 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 1,400,000 1,426,250 Safeguard Scientifics, Inc. cv. sr. unsec. notes 2 5/8s, 2024 200,000 187,000 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 2 5/8s, 2024 1,900,000 1,776,500 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 460,000 359,950 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 477,000 425,126 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 600,000 564,375 Transportation (0.2%) UAL Corp. cv. company guaranty sr. sub. notes 4 1/2s, 2021 300,000 231,000 Total convertible bonds and notes (cost $38,187,490) CONVERTIBLE PREFERRED STOCKS (20.4%)(a) Shares Value Basic materials (2.9%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 14,087 $1,664,027 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. (In default) (NON) 65,720 427,180 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Brazil) 24,600 1,308,474 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Brazil) 7,890 426,691 Communication services (2.4%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 30,900 1,127,850 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,800 2,001,000 Consumer cyclicals (2.8%) Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 23,400 827,775 Retail Ventures, Inc. $3.312 cv. pfd. 27,400 1,113,125 Six Flags, Inc. $1.813 cum. cv. pfd. (acquired 3/16/04, cost $1,526,280) (RES) 63,200 15,800 Stanley Works (The) 5.125% units cv. ARP 1,882,000 1,635,082 Consumer staples (2.8%) Bunge, Ltd. 5.125% cum. cv. pfd. 1,740 1,080,209 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 58,672 672,381 Newell Financial Trust I $2.625 cum. cv. pfd. 28,800 993,600 Universal Corp. 6.75% cv. pfd. 870 899,363 Energy (0.9%) Chesapeake Energy Corp. $4.50 cum. cv. pfd. 9,200 700,350 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. (acquired various dates from 1/25/07 to 4/17/07, cost $1,468,168) (RES) 27,750 1,388 Whiting Petroleum Corp. $6.25 cum. cv. pfd 2,900 462,913 Financials (4.9%) Assured Guaranty, Ltd. zero % cv. pfd. (Bermuda) 6,000 562,980 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,762 1,502,105 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 16 46,000 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 942,438 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 850 2,678 Nationwide Health Properties, Inc. Ser. B, $7.75 cv. pfd. 9,400 1,435,850 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,050 936,600 XL Capital, Ltd. $2.687 cv. pfd. 31,800 896,124 Health care (0.8%) Merck & Co., Inc. 6.00% cum. cv. pfd 4,200 1,065,330 Media (0.6%) Interpublic Group of Companies, Inc. (The) Ser. B, 5.25% cv. pfd. 1,100 753,500 Utilities and power (2.3%) AES Trust III $3.375 cv. pfd. 27,800 1,268,375 El Paso Corp. 4.99% cv. pfd. 1,000 887,500 Great Plains Energy, Inc. $6.00 cv. pfd. 13,501 847,728 Total convertible preferred stocks (cost $33,949,330) COMMON STOCKS (1.0%)(a) Shares Value AboveNet, Inc. (NON) 108 $5,540 AES Corp. (The) (NON) 1,960 24,970 Alliance Imaging, Inc. (NON) 14,866 88,007 American Media, Inc. 144A (F) 3,597 1 Avis Budget Group, Inc. (NON) 3,210 31,298 Bohai Bay Litigation, LLC (F) 406 1,267 El Paso Corp. 4,940 47,226 FelCor Lodging Trust, Inc. (NON)(R) 6,885 23,202 Fleetwood Enterprises, Inc. (NON) 196,000 686 Interpublic Group of Companies, Inc. (The) (NON) 8,870 56,147 Legg Mason, Inc. 12,611 356,765 Louisiana-Pacific Corp. (NON) 9,090 56,722 PetroHawk Energy Corp. (NON) 3,581 80,000 Public Service Enterprise Group, Inc. 2,640 82,790 Qwest Communications International, Inc. 13,125 47,906 Sealy Corp. (NON) 24,780 66,410 Service Corporation International 9,975 77,007 Spectrum Brands, Inc. (NON) 9,029 198,638 Talecris Biotherapeutics Holdings Corp. (NON) 2,855 53,531 Vertis Holdings, Inc. (F)(NON) 7,497 8 Williams Cos., Inc. (The) 2,765 54,996 Total common stocks (cost $1,794,853) UNITS (0.8%)(a) Units Value Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 1,540,000 $980,980 Total units (cost $1,246,159) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) sr. unsec. bonds FRB 0.578s, 2013 $225,000 $95,625 Total foreign government bonds and notes (cost $86,625) PREFERRED STOCKS (%)(a) Shares Value GMAC, Inc. 144A Ser. G, 7.00% pfd. 96 $58,083 Total preferred stocks (cost $32,579) SENIOR LOANS (%)(a)(c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 $91,033 $31,114 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.241s, 2014 33,967 11,610 Total senior loans (cost $117,934) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/8/10 $0.01 20 $1,660 New ASAT (Finance), Ltd. (Cayman Islands) (F) 2/1/11 0.01 23,400 1 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 119 5,000 Vertis Holdings, Inc. (F) 10/18/15 $0.01 309 1 Total warrants (cost $5,252) SHORT-TERM INVESTMENTS (0.9%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 1,208,979 $1,208,979 Total short-term investments (cost $1,208,979) TOTAL INVESTMENTS Total investments (cost $132,126,397) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $179,389) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $181,820 $179,389 12/17/09 $2,431 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $1,331,626) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $1,350,536 $1,331,626 12/17/09 $(18,910) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 Ba2 $ $45,000 9/20/12 350 bp $1,416 Goldman Sachs International Nalco Co., 7.75%, 11/15/11 Ba2 90,000 9/20/13 405 bp 3,915 Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 Ba2 45,000 9/20/12 330 bp 1,158 Nalco Co., 7.75%, 11/15/11 Ba2 55,000 3/20/13 460 bp 3,531 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2009. Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ARP Adjustable Rate Preferred Stock FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNH Medium Term Notes Class H MTNI Medium Term Notes Class I NOTES (a) Percentages indicated are based on net assets of $129,923,117. (b) The aggregate identified cost on a tax basis is $132,296,727, resulting in gross unrealized appreciation and depreciation of $11,833,075 and $14,264,191, respectively, or net unrealized depreciation of $2,431,116. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at November 30, 2009 was $17,188, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $575 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,085,527 and $9,179,579, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities valuation inputs. (R) Real Estate Investment Trust. At November 30, 2009, liquid assets totaling $375,767 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on ARP, FRB, and FRN are the current interest rates at November 30, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $300,000 on Credit default swap contracts for the period ended November 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $14,296 on derivative contracts subject to the Master Agreements. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $10,185 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $56,722 $ $ Communication services 53,446 Consumer cyclicals 56,833 9 Consumer staples 373,353 Energy 134,996 1,267 Financials 379,967 Health care 141,538 Utilities and power 154,986 Total common stocks Convertible bonds and notes 44,223,567 Convertible preferred stocks 26,504,416 Corporate bonds and notes 54,526,145 865,313 Foreign government bonds and notes 95,625 Preferred stocks 58,083 Senior loans 42,724 Units 980,980 Warrants 1,660 5,000 2 Short-term investments 1,208,979 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of November 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009 premiums gain/(loss ) (depreciation)  sales of Level 3 30, 2009 Common stocks: Conglomerates $1,267 $- $- $- $- $(1,267) $- Consumer cyclicals $9 - $9 Energy $- 1,267 $1,267 Health care $1 - - (1) - - $- Total common stocks - Corporate bonds and notes 5,321 - (5,321) - 113 Warrants $2 - $2 Totals: $- $-  Includes $(5,321) related to Level 3 securities still held at period end. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $203 related to Level 3 securities still held at period end.   Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $10,020 $ Foreign exchange contracts 2,431 18,910 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010
